   1 WATERFALL, ECONOMIDIS, CALDWELL, HANSHAW &
     VILLAMANA, P.C.
   2 Williams Center, Suite 800
     5210 E. Williams Circle
   3 Tucson, AZ 85711
     Phone: (520) 790-5828
     Fax: (520) 745-1279
   4
       Kasey C. Nye (SB #020610)
   5 knye@waterfallattorneys.com
       Cindy K. Schmidt (SB #029659)
   6 cschmidt@waterfallattorneys.com
       Attorneys for Debtor
   7

   8                          UNITED STATES BANKRUPTCY COURT

   9                                    DISTRICT OF ARIZONA

  10
         In re:                                        Chapter 11
  11
         BREAULT RESEARCH                              Case No.: 4:19-bk-08754-BMW
  12     ORGANIZATION, INC., an Arizona
         Corporation,                                   APPLICATION TO EMPLOY
  13
                                                        WATERFALL, ECONOMIDIS,
  14                                    Debtor.         CALDWELL, HANSHAW &
                                                        VILLAMANA, P.C. AS LEGAL
  15                                                    COUNSEL FOR DEBTOR

  16

  17               Debtor BREAULT RESEARCH ORGANIZATION, INC., an Arizona

  18 corporation (“Debtor”), the debtor in possession in this Chapter 11 proceeding (the

  19 “Bankruptcy Case”), respectfully asks the Court to enter an Order under 11 U.S.C.

  20 §327(a) and Fed. R. Bankr. P. 2014 appointing Waterfall, Economidis, Caldwell,
  21 Hanshaw & Villamana, P.C. (the “Waterfall Law Firm”) as legal counsel for Debtor in

  22 the Bankruptcy Case, including all related proceedings.

  23 I.           Employment of the Waterfall Law Firm is Proper

  24              A.   Employment of an Attorney is Necessary

  25               Debtor must appear in this Bankruptcy Case in order to satisfy the requirements

  26

Case 4:19-bk-08754-BMW          Doc 19 Filed 07/24/19 Entered 07/24/19 16:49:43         Desc
                                Main Document    Page 1 of 5
   1 of Chapter 11, including filing and confirming a plan of reorganization. But Debtor, an

   2 Arizona corporation, may not appear in this Court other than through a licensed
   3 attorney. See, e.g., Licht v. Am. W. Airlines (In re Am. W. Airlines), 40 F.3d 1058, 1059

   4 (9th Cir. 1994). Accordingly, employment of an attorney to appear on behalf of Debtor

   5 is proper and necessary so that Debtor may satisfy the requirements of Chapter 11,
   6 including filing and confirming a plan of reorganization.

   7          B.    There are Good Reasons for Selecting the Waterfall Law Firm
   8           Debtor wishes to retain the Waterfall Law Firm to represent it in this
   9 Bankruptcy Case and related proceedings, with attorney Kasey C. Nye of the Waterfall

  10 Law Firm as the attorney primarily responsible for this matter. Debtor selected the

  11 Waterfall Law Firm due to Mr. Nye’s background, knowledge, and experience
  12 representing debtors and creditors in Chapter 11 reorganizations. Debtor believes that

  13 the Waterfall Law Firm is qualified to effectively represent its interests as the debtor in

  14 possession in this Bankruptcy Case, including related proceedings, and assist the Debtor

  15 in exercising its rights and fulfilling its responsibilities under Chapter 11.

  16          C.    Scope of Services to Be Rendered
  17           The legal services to be rendered by the Waterfall Law Firm include the
  18 following:

  19           1.    Advise the Debtor, as the debtor in possession, regarding its rights and

  20 responsibilities in operating its business and managing its property;
  21           2.    Prepare, on behalf of Debtor, necessary applications, answers, orders,

  22 reports, and other legal papers;

  23           3.    Apply for a cash collateral order, if necessary;
  24           4.    Prepare and file a Disclosure Statement and Plan of Reorganization; and

  25           5.    Perform all other legal services for the Debtor that may be necessary in

  26

Case 4:19-bk-08754-BMW                          2
                             Doc 19 Filed 07/24/19  Entered 07/24/19 16:49:43         Desc
                             Main Document    Page 2 of 5
   1 the Bankruptcy Case and related proceedings.

   2         D.   Proposed Compensation Arrangement
   3           The Waterfall Law Firm agrees to provide legal services to Debtor at the

   4 following hourly rates:

   5                           Professional              Hourly Rate
   6                                       Attorneys
                               Kasey C. Nye                 $300
   7
                             Cindy K Schmitt                $275
   8                       Cassandra Meynard                $275
   9                                       Paralegals
                               Briana Oliver                $150
  10
                            Shawna Lewellen                 $150
  11
  12           In addition, the Waterfall Law Firm will seek full reimbursement of all
  13 reasonably incurred expenses, including without limitation travel costs, courier and

  14 express mail costs, special or hand deliveries, copying costs, document processing,

  15 court fees, transcript costs, and other expenses.

  16           The Waterfall Law Firm will seek compensation as provided by any applicable
  17 provision under the Bankruptcy Code, Bankruptcy Rules, Local Rules of this Court, any

  18 Order regarding professional compensation entered in this Bankruptcy Case, and this

  19 Court’s approval.

  20           By this Application, the Waterfall Law Firm requests permission to file interim
  21 fee applications pursuant to 11 U.S.C. §331.

  22         E.   The Waterfall Law Firm is Disinterested
  23           As explained in the Verified Statement of Kasey C. Nye, Esq. In Support of
  24 Application to Employ Waterfall, Economidis, Caldwell, Hanshaw & Villamana, P.C.

  25 (the “Supporting Verification”), submitted herewith, the Waterfall Law Firm does not

  26

Case 4:19-bk-08754-BMW                         3
                            Doc 19 Filed 07/24/19  Entered 07/24/19 16:49:43        Desc
                            Main Document    Page 3 of 5
   1 represent any matter adverse to the Debtor or the estate in the Bankruptcy Case. The

   2 Waterfall Law Firm is not a creditor, equity security holder, or an insider of the Debtor.
   3 The Waterfall Law Firm is not, and was not within 2 years before the date of the filing

   4 of the Voluntary Petition, a director, officer, or employee of the Debtor.

   5           Connections between the Waterfall Law Firm and the Debtor, creditors, any

   6 other party in interest, their respective attorneys and accountants, the United States

   7 trustee, or any person employed in the office of the United States trustee included the

   8 following:
   9                1.      Wells Fargo Bank, N.A., Including Affiliates and Subsidiaries
  10 (“Wells Fargo”). Wells Fargo is an unsecured creditor in the Reorganization Case.

  11 The Waterfall Law Firm has provided legal services to Wells Fargo in a variety of
  12 matters, all of which are unrelated to the Debtor, the estate, this Reorganization Case, or

  13 related proceedings. The Waterfall Law Firm is in receipt of a Waiver of Conflict of

  14 Interest, dated July 9, 2019 and signed by the Debtor and submitted to Wells Fargo, in

  15 which both Debtor and Wells Fargo acknowledge the aforementioned conflict and their

  16 right to seek independent legal advice as to the conflict, waive the conflict, and agree

  17 that the Waterfall Law Firm may represent Debtor in the Reorganization Case,

  18 including any related proceedings.

  19                2.      Dodge Capital LLC. Dodge Capital LLC is a secured creditor in
  20 this Reorganization Case, holding a small claim secured by a piece of equipment. The
  21 Waterfall Law Firm represents, or has represented certain entities owned by Dodge

  22 Capital, but not Dodge Capital itself. The representations does not give rise to a conflict

  23 of interests, or affect whether the Waterfall Firm is disinterested.

  24                3.      Mesch, Clark & Rothschild P.C. (“Mesch Clark”). Mesch Clark
  25 is an unsecured creditor in the Reorganization Case. The Waterfall Law Firm provided

  26

Case 4:19-bk-08754-BMW                          4
                             Doc 19 Filed 07/24/19  Entered 07/24/19 16:49:43         Desc
                             Main Document    Page 4 of 5
   1 legal services to Mesch Clark during the 1980’s and 1990’s on matters unrelated to the

   2 Debtor, the estate, this Reorganization Case, or related proceedings. The Waterfall Law
   3 Firm’s representation of Snell & Wilmer has since ended.

   4                4.     Snell & Wilmer, L.L.P (“Snell & Wilmer”). Snell & Wilmer is
   5 an unsecured creditor in the Reorganization Case. Around 2013, the Waterfall Law
   6 Firm provided legal services to Snell & Wilmer in a matter unrelated to the Debtor, the

   7 estate, this Reorganization Case, or related proceedings. The Waterfall Law Firm’s

   8 representation of Snell & Wilmer has since ended. Taking into account the foregoing
   9 connections, the Waterfall Law Firm does not hold or represent an interest adverse to

  10 the estate, and is a “disinterested person” as that term is defined in 11 U.S.C. §101(14),

  11 and therefore meets the requirements for the employment of professional persons under
  12 11 U.S.C. §327(a).

  13 II.     Conclusion
  14         Based on the foregoing, Debtor respectfully requests entry of an Order:
  15         A.     Approving the employment of the Waterfall Law Firm as legal counsel for

  16 Debtor in the Bankruptcy Case, including related proceedings; and

  17         B.     Granting such other relief as the Court deems fit under the circumstances.
  18                DATED July 24, 2019.

  19

  20                                            WATERFALL, ECONOMIDIS, CALDWELL,
                                                HANSHAW & VILLAMANA, P.C.
  21
                                                By: /s/ Kasey C. Nye (#020610)
  22
                                                   Kasey C. Nye
  23                                               Cindy K. Schmidt
                                                   Attorneys for Debtor
  24

  25

  26

Case 4:19-bk-08754-BMW                         5
                            Doc 19 Filed 07/24/19  Entered 07/24/19 16:49:43           Desc
                            Main Document    Page 5 of 5
